The State of TexasAppellee/s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 5, 2014

                                    No. 04-14-00204-CR

                                Benito Aguilar GARZA, JR.,
                                         Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 10-05-13044-CR
                       Honorable Richard C. Terrell, Judge Presiding


                                       ORDER
       On May 29, 2014, Appellant’s attorney filed a motion to withdraw his appeal “for the
reason that no action is needed at this time.” We note the motion was signed by Appellant
Benito Garza. Appellant’s motion, however, does not comply with Rule 42.2 of the Texas Rules
of Appellate Procedure. See TEX. R. APP. P. 42.2. Appellant is ordered to file a Motion to
Dismiss in accordance with Rule 42.2, no later than June 20, 2014. Absent a motion to dismiss,
this matter will remain on this court’s docket and all appellate deadlines will be enforced.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of June, 2014.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court